Citation Nr: 0616710	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
June 1970.  This matter originally came to the Board of 
Veterans' Appeals (Board) on appeal of a November 1999 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Muskogee, Oklahoma.                  

The Board will issue a separate decision which dismisses the 
appeal of the claim for entitlement to service connection for 
post-traumatic stress disorder and depression.


ORDER TO VACATE

In a decision, dated on March 21, 2006, the Board remanded 
the appellant's claim for service connection for post-
traumatic stress disorder and depression to schedule a 
videoconference hearing before the Board.  However, in April 
2006, the Board received a letter from the appellant 
requesting that his appeal be withdrawn.  The April 2006 
letter complied with the requirement of 38 C.F.R. § 20.204 
pertaining to withdrawal of appeals by appellants.  VA 
regulations provide that an appellate decision may be vacated 
by the Board at any time upon request of the veteran or his 
representative, or on the Board's own motion.  38 C.F.R. 
§ 20.904(a) (2005).  Thus, in light of the above, the Board 
vacates its March 21, 2006 decision.  Id.      


ORDER

The March 21, 2006 decision of the Board is vacated.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


